Name: 2011/706/CFSP: Council Decision 2011/706/CFSP of 27Ã October 2011 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  international trade;  defence;  Africa
 Date Published: 2011-10-28

 28.10.2011 EN Official Journal of the European Union L 281/28 COUNCIL DECISION 2011/706/CFSP of 27 October 2011 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP (1), renewing the restrictive measures against the Republic of Guinea until 27 October 2011 and repealing Common Position 2009/788/CFSP (2). (2) On 21 March 2011, the Council adopted Decision 2011/169/CFSP (3), amending Decision 2010/638/CFSP in the light of the political situation and of the Report of the International Commission of Inquiry mandated to establish the facts and circumstances of the events of 28 September 2009 in Guinea. (3) On the basis of a review of Decision 2010/638/CFSP, those restrictive measures should be extended until 27 October 2012. (4) Furthermore, it is necessary to amend the measures provided for in Decision 2010/638/CFSP regarding military equipment and equipment which might be used for internal repression. (5) Decision 2010/638/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/638/CFSP is hereby amended as follows: (1) Article 2(1) is replaced by the following: 1. Article 1 shall not apply to the: (a) sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution building programmes of the United Nations (UN) and of the Union, or for Union and UN crisis management operations; (b) sale, supply, transfer or export of non-lethal military equipment or of non-lethal equipment which might be used for internal repression, intended solely to enable the police and gendarmerie of the Republic of Guinea to use only appropriate and proportionate force while maintaining public order; (c) sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for the protective use of the personnel of the Union and its Member States in the Republic of Guinea; (d) provision of technical assistance, brokering services and other services related to the items referred to in (a) to (c) or to the programmes and operations referred to in (a); (e) provision of financing and financial assistance related to the items referred to in (a) to (c) or to the programmes and operations referred to in (a); on condition that such exports and assistance have been approved in advance by the relevant competent authority.; (2) Article 8(2) is replaced by the following: 2. This Decision shall apply until 27 October 2012. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 27 October 2011. For the Council The President J. MILLER (1) OJ L 280, 26.10.2010, p. 10. (2) OJ L 281, 28.10.2009, p. 7. (3) OJ L 76, 22.3.2011, p. 59.